DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. Applicants argue that the primary reference, Tamada does not mention or address any problems of stability of abrasive grains and nor does provide any reason to pursue excellent stability of abrasive grains including a hydroxide of a tetravalent metal element and the secondary reference, Iwano is silent regarding 3,5-dimethylpyrazole and provide no reason to use this compound to stabilize abrasive grains.
In response, examiner states that such argument is not persuasive because Tamada discloses a slurry composition comprises abrasive grains and water and Iwano cure the deficiency of Tamada by introducing abrasive grains comprising tetravalent metal element hydroxides and the previous office action provides a proper reasoning for modification of Tamada with the teaching of Iwano, such as “for achieving a substrate with an excellent flatness by inhibiting the formation of scratches as taught by Iwano”. Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
.
In response to applicant’s argument that examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgement on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill in the art before the effective filing date of the claimed invention, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper. In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 ((CCPA 1971).
Applicants further argues that there would have been no reason to combine the abrasive grains of Iwano with the subject matter of Tamada, at least because Tamada and Iwano focus on polishing of different materials, such as Tamada concerns compositions for polishing copper containing material and Iwano concerns use of tetravalent metal element hydroxides for polishing insulating films.
In response, examiner states that such argument is not persuasive because the claimed invention is a product and product is what it is not what it does. Additionally, Tamada’s composition is capable of polishing insulation layer because polishing composition is used in polishing process for forming wiring on a semiconductor device [0001]; and wiring on a semiconductor device includes a barrier layer a conductor layer and an insulator layer and all are exposed during polishing to form the semiconductor device [0002].
applicant’s argument is persuasive and the obviousness double patenting rejection is withdrawn.
Therefore, previous rejection is repeated herein as follows:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamada et al (US 2013/0203254) in view of Iwano et al (US 2012/0329370).
Tamada et al disclose a polishing composition comprises abrasive grains, water-soluble polymer, a polishing accelerator, and an oxidizing agent, and further contains a metal anticorrosive agent; and water [0017], wherein the metal anticorrosive agent comprises hereterocyclic compound and specific example of such is pyrazole such as 3,5-dimethylpyrazole [0061]-[0063].
Unlike the instant invention, Tamada et al fails to teach the abrasive particles or grains include a hydroxide of a trtravalent metal element or in other words, the abrasive comprises cerium hydroxide.
However, Iwano discloses a polishing slurry composition having abrasive grains comprising tetravalent metal element hydroxides, and producing a liquid phase with a nonvolatile content of 500 ppm or greater when an aqueous dispersion with a content of the abrasive grains adjusted to 1.0 mass % has been centrifuged for 50 minutes at a centrifugal acceleration of 1.59.times.10.sup.5 G. An aqueous dispersion with a content of the abrasive grains adjusted to a prescribed value is a liquid comprising the prescribed amount of abrasive grains and water [0019],[0032]; the tetravalent metal element hydroxide is preferably obtained by mixing a tetravalent metal element salt and an alkali solution [0026]; wherein the tetravalent metal element is preferably tetravalent cerium [0027].
to inhibit formation of scratches on polished surfaces since the abrasive grains include a tetravalent metal element hydroxide in order to achieve a substrate surface with an excellent flatness [0020],[0026],[0033],[0042].
Iwano also discloses that the composition may contain an additive other than the compound having an aromatic heterocycle as required in the instant claims 10 and 11 [0029], [0030].
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to employ Iwano's teaching of using the abrasive grains of hydroxides of a tetravalent metal element into Tamada et al's teaching for achieving a substrate with an excellent flatness by inhibiting the formation of scratches as taught by Iwano.	

 With regards to claims 10 and 11, Tamada et al disclose that the polishing composition further contain publicly known additives, such as preservatives and fungicides, as required.  Specific examples of the preservatives and the fungicides include: isothiazoline preservatives, such as 2-methyl-4-isothiazoline-3-one and 5-chloro-2-methyl-4-isothiazoline-3-one; para-oxybenzoates; and phenoxyethanol [0094]; and aforesaid additive easily reads on the claimed limitation of “additive, excluding a compound having an aromatic heterocycle, wherein the aromatic heterocycle has an endocyclic nitrogen atom not bound to a hydrogen atom,--- and a charge of the endocyclic nitrogen atom obtained by using Merz-Kollman method is -0.45 or less.”
0.005% by mass or greater, more preferably 0.01% by mass or greater, and further preferably 0.05% by mass or greater.  As the content of the abrasive grains increases, the rate of polishing an object-to-be-polished with the polishing composition is improved [0082]. Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention to easily optimize the claimed ranges as such is a result –effective variable suggested by Tamada et al.
With regards to claims 9 and 19, without showing any criticality of such it would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of the compound (3, 5-dimethylpyrazole), since it has been held that discovering an optimum value of a result effective variable involves only routine sill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regards to claims 4 and 14, the modified teaching above disclose that the abrasive grains are similar in nature as the instant invention and expected to have the similar absorbance property, unless applicants shows on the contrary.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713